Case 9:20-cv-81293-RKA Document 16 Entered on FLSD Docket 09/08/2020 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 20-81293-CIV-Altman/Brannon

  STEPHEN ARPAIA,

         Plaintiff,

  v.

  FOOTE, MIELKE, CHAVEZ & O’NEIL, LLP,

        Defendant.
  _________________________________________/

                            DEFENDANT’S MOTION TO DISMISS
                            PURSUANT TO FED. R. CIV. P. 12(b)(6)

         NOW COMES Defendant FOOTE MIELKE CHAVEZ & O’NEILL, LLC incorrectly sued

  as FOOTE MIELKE CHAVEZ & O’NEILL, LLP, by and through the undersigned attorneys, as

  for its Motion to Dismiss pursuant to Rule 12(b)(6), and states as follows:

                                          BACKGROUND

         On June 26, 2020 Plaintiff Stephen Arpaia (“Arpaia”) filed a two count complaint in state

  court alleging breach of a consulting agreement and for unjust enrichment, related to legal work

  performed in the class action case known as In Re Google AdWords Litigation, Case No. 5:08-cv-

  03369-EJD filed in the United States District Court, Northern District of California, San Jose

  Division (the “Adwords Litigation”). Plaintiff alleges he is entitled to more money from the Foote

  Firm, beyond the $310,000 he was paid by court appointed lead counsel at the conclusion of the

  aforesaid litigation. On August 10, 2020 Defendant removed the matter to this Court on the basis

  of diversity, 28 U.S.C. § 1332(a)(1), because it is a civil action where the matter in controversy

  exceeds the sum of $75,000 (exclusive of interest and costs), and it is between citizens of different

  States. On August 17, 2020, Defendant filed is Answer and Affirmative Defenses, including



                                                   1
Case 9:20-cv-81293-RKA Document 16 Entered on FLSD Docket 09/08/2020 Page 2 of 6



  improper venue based upon a forum selection clause in the Adwords Settlement Agreement. On

  August 25, 2020, Plaintiff filed an Amended Complaint adding two counts for an implied contract

  and fraud. See Exhibit A (“FAC”). On September 5, 2020, Defendant filed a Motion to Transfer

  pursuant to 28 U.S.C. 1404(a). See Docket Entry (“D.E.”) 13. 1 Defendant now brings the instant

  Motion to Dismiss for failure to state claims in the FAC.

          Plaintiff has filed a four count amended complaint. Count I is for breach of contract, Count

  II unjust enrichment, Count III for breach of implied contract and Count IV for fraud. In short,

  this matter is essentially a fee dispute in the Adwords litigation. Arpaia claims the Defendant owes

  him more money than he was paid by Court appointed class counsel in the Adwords litigation.

  However, in pleading his claims in “shotgun” style Plaintiff incorporates the first 89 or 92

  allegations into Counts II, III, and IV which contradict the attempted cause of action he is

  attempting to plead. Additionally, Counts I and IV of Arpaia’s Complaint fail to state a cause of

  action. As such, Plaintiff’s FAC should be dismissed.

  I.      COUNTS II, III AND IV ARE INCONSISTENT WITH PLAINTIFF’S CLAIMS OF
          AN EXPRESS CONTRACT IN ALLEGATIONS 1-89.

       Plaintiff repeatedly refers to a written contract or agreement in ¶¶ 5, 9, 19, 21-24, 85 and 86 of

  his FAC. However, the existence of a written agreement is inconsistent with Plaintiff’s claims for

  unjust enrichment, implied contract and fraud. There can be no unjust enrichment when there is

  an express contract between the parties. See Moynet v. Courtois, 8 So. 3d 377, 379 (Fla. Dist. Ct.



  1
    As explained in the Motion to Transfer, this case is inextricably bound to and thus governed by
  the Adwords Settlement Agreement, which provides for exclusive jurisdiction in the Northern
  District of California. D.E. 13. That Settlement Agreement also provides for application of
  California’s substantive law to any claims related to the Agreement, and accordingly Defendant
  believes that California law will govern this dispute. Without waiving those arguments, Defendant
  submits the present Motion to Dismiss based on Florida law, because California and Florida law
  are not different in any manner relevant to this Motion, and because Arpaia has failed to state a
  claim regardless of whether this case is related to the Settlement Agreement.


                                                     2
Case 9:20-cv-81293-RKA Document 16 Entered on FLSD Docket 09/08/2020 Page 3 of 6



  App. 2009); Diamond “S” Development Corp. v. Mercantile Bank, 989 So. 2d 696, 697 (Fla. Dist.

  Ct. App. 2008). Clearly, then, a complaint cannot allege an express agreement in a claim for unjust

  enrichment, Poe v. Levy's Estate, 411 So. 2d 253, 256 (Fla. Dist. Ct. App. 1982). (“allegations of

  an express agreement preclude, in the same count, a claim for quantum meruit.”). In paragraph 98

  of his unjust enrichment claim, Plaintiff incorporates all the allegations from paragraphs 1-89

  which assert a written contractual agreement.

         Likewise, in paragraph 108 of Count III, for breach of a contract implied in fact, Plaintiff

  incorporates paragraphs 1-92 which included even more allegations concerning a written

  agreement. See FAC¶91-92. This is improper. Id.; Tobin & Tobin Ins. Agency v. Zeskind, 315

  So. 2d 518, 520 (Fla. 3d DCA 1975) (“As a general rule, an action seeking to enforce an express

  contract and also attempting to disavow the existence of the express contract and accomplish the

  same purpose under quantum meruit is not available”).

         The same holds true in Count IV for fraud, which in paragraph 114 incorporates all the

  allegations from paragraphs 1-89. In paragraphs 1-89, Arpaia claims there was an express

  agreement with defendant for his compensation. In Count IV, Arpaia alleges he was fraudulently

  induced to work on the Adwords case.          A party cannot recover in fraud for alleged oral

  misrepresentations that are adequately covered or expressly contradicted in a later written contract.

  See Englezios v. Batmasian, 593 So. 2d 1077 (Fla. 4th DCA 1992); Greenwald v. Food Fair Stores

  Corp., 100 So. 2d 200 (Fla. 3rd DCA 1958).

         Defendant acknowledges that under Rule 8 a party may plead alternatively or

  hypothetically. However, Plaintiff has not pled a single allegation in the alternative. Rather, in

  shotgun style, Plaintiff has incorporated allegations of an express agreement which would defeat

  his other causes of action.




                                                   3
Case 9:20-cv-81293-RKA Document 16 Entered on FLSD Docket 09/08/2020 Page 4 of 6



  II.    PLAINTIFF HAS FAILED TO ADEQUATELY PLEAD A FRAUD CLAIM.

         When pleading fraud, the plaintiff should generally identify the individuals who made the

  alleged misrepresentation, the time of the alleged fraud and the place of the alleged fraud. See

  Anthony Distribs., Inc. v. Miller Brewing Co., 904 F. Supp. 1363 (M.D.Fla.1995). While Rule

  9(b) requires particularity when pleading fraud, it must be read in conjunction with the notice

  pleading requirements of Rule 8, Fed. R. Civ. P. Durham v. Business Mgmt. Assocs., 847 F.2d

  1505, 1511 (11th Cir.1988). Accordingly, parties must not only plead fraud with particularity but

  conform such pleadings of fraud to Rule 8. “Allegations of date, time or place satisfy the Rule

  9(b) requirement that the circumstances of the alleged fraud must be pleaded with particularity,

  but alternative means are also available to satisfy the rule.” Durham v. Business Management

  Associates, 847 F.2d 1505, 1512 (11th Cir.1988). Furthermore, Rule 9(b) requires that allegations

  of fraud include: (1) precisely what false or fraudulent statements were made, in what documents

  or oral representations, or what omissions were made; (2) the time and place of each such statement

  and the person responsible for making (or, in the case of omissions, not making) same; (3) the

  content of such statements and the manner in which they misled the Plaintiff; and (4) what the

  defendants obtained as a consequence of the fraud. See Brooks v. Blue Cross and Blue Shield of

  Fla., Inc., 116 F.3d 1364, 1371 (11th Cir.1997).            Finally, a fraud claim lies for (1)

  misrepresentation of material fact; (2) by someone who knew or should have known of the

  statement's falsity; (3) with intent that the representation would induce another to rely and act on

  it; and (4) injury suffered in justifiable reliance on the representation. Fla. Evergreen Foliage v.

  E.I. Dupont De Nemours & Co., 336 F. Supp. 2d 1239, 1284 (S.D.Fla.2004), aff'd 470 F.3d 1036

  (11th Cir.2006).

         Here, Plaintiff fails to identify any time, place or date with respect to the allegations of

  paragraphs 118-121. Moreover, he fails to plausibly allege that he justifiably relied on any


                                                   4
Case 9:20-cv-81293-RKA Document 16 Entered on FLSD Docket 09/08/2020 Page 5 of 6



  statements. Arpaia alleges reliance only in paragraph 126 of the Amended Complaint, stating that

  he relied on Ms. Chavez’s statement that she “Talked to Bob S. [Schubert] earlier this week

  and…Bob S. [Schubert] understands that we need to get your time from the past (since the case

  started) or it would not be fair.” FAC ¶¶ 124 – 126. But Arpaia fails to explain how anyone could

  justifiably infer from this statement that Schubert had “agreed to pay Arpaia for all his time from

  the past since the case was started.” Id. ¶ 125. Plaintiff has failed to allege all the necessary

  elements of a fraud claim with the required specificity.

  III.      PLAINTIFF HAS FAILED TO STATE A CAUSE OF ACTION FOR BREACH OF
            CONTRACT IN COUNT I.

         In order to state a claim for breach of contract under Florida law, Plaintiff must allege: “(1) a

  valid contract, (2) a material breach, and (3) damages,” as well as Plaintiff’s “performance of

  its obligations under the contract or a legal excuse for its nonperformance.” Bookworld Trade,

  Inc. v. Daughters of St. Paul, Inc., 532 F. Supp. 2d 1350, 1357 (M.D.Fla.2007) (internal quotation

  marks omitted).        Nowhere does Plaintiff allege his full performance under the purported

  Agreement. For that matter, he fails to allege as part of the contract what his obligations were.

  Arpaia cannot realistically claim he was entitled to 10% of other lawyers’ lodestar on a case that

  took nine years to litigate so long as he worked a single hour on the case.

                                              CONCLUSION

            Arpaia’s First Amended Complaint fails to state a cause of action for breach of contract

  and fraud, and Arpaia’s claims of unjust enrichment, breach of an implied contract, and fraud are

  all barred by his allegations of an express contract between the parties. For the reasons explained

  above, Arpaia’s First Amended Complaint should be dismissed.




                                                      5
Case 9:20-cv-81293-RKA Document 16 Entered on FLSD Docket 09/08/2020 Page 6 of 6



   September 8, 2020                               Respectfully submitted,

                                                   BOIES SCHILLER FLEXNER LLP

                                                   By: /s/ Stuart Singer
                                                      Stuart H. Singer
                                                      Florida Bar No. 377325
                                                      Pascual Oliu
                                                      Florida Bar No. 107737
                                                      401 East Las Olas Blvd., Suite 1200
                                                      Fort Lauderdale, Florida 33301
                                                      Telephone: (954) 356-0011
                                                      Facsimile: (954) 356-0022
                                                      Email: ssinger@bsfllp.com
                                                      Email: poliu@bsfllp.com

                                                   Attorneys for Defendant




                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 8th day of September 2020, that a true and correct

  copy of the foregoing was served on all counsel of record via CM/ECF System on:

  Stephen Barker, Esq.
  The Law Office of Stephen Barker
  901-A Clint Moore Road
  Boca Raton, FL 33487
  slb@stephenbarkerlaw.com

                                                     By: /s/ Pascual Oliu
                                                         Pascual Oliu, Esq.
                                                         Florida Bar No. 1077




                                               6
